By the Court.

Benning, J.
delivering the opinion.
We think that the Court erred, in not permitting the plaintiff to prove by the witness, Oliver, the sayings of the defendant in the fi. fa. These were uttered by the defendant at a time when it was against his interest to utter them. They were uttered before the suit of the plaintiff in the jft. fa. had been commenced. And it is a general principle, that sayings which, when made, are adverse to the interest of the utterer, are evidence against him, and all who stand in privity with him by a title arising subsequently to the sayings.
In the case of Williams vs. Kelsey Halsted, the declarations of the defendant in the claim fi.fa. were not made until after the judgment had been rendered against him; and conse*242quently, not. until after the property, if his, had become • bound by the judgment.
Besides, that was a case in which the claimant claimed by ■ title derived from the defendant. If the defendant was bound to uphold that title, his interest was balanced. (6 Ga. R.)
At all events, that case is not precisely like this; and we - think that case one not to be extended in the least.
The question involved in this case, we have already decided in another case, returned to this term — the case of Ross & Leitch vs. Horn, claimant — to which I refer.